MEMORANDUM DECISION.
The respondents, Lincoln Pulp & Paper Company and Hartford Insurance Company, appeal from the pro forma decree of the Superior Court, Penobscot County, affirming an award of compensation for total incapacity to the petitioner, Cheryl White, by the Workers’ Compensation Commission. We deny the appeal.
“The extent of a worker’s incapacity is a question of fact upon which the commissioner’s finding is conclusive if supported by competent evidence.” DeRoche v. Bangor Roofing & Sheet Metal Co., Me., 411 A.2d 1026, 1027 (1980). Finding some testimony in the record to support the finding of total incapacity in this case, we must uphold that finding, even if other evidence in the record would support a different finding. Corbett v. Riley-Stoker Corp., Me., 425 A.2d 1335 (1981); Dunton v. Eastern Fine Paper Co., Me., 423 A.2d 512 (1980).
The entry is:
Judgment affirmed.
It is further ordered that the employer pay to the employee $550.00 for his counsel fees plus his reasonable out-of-pocket expenses for this appeal.
All concurring.